IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            :   No. 214 MAL 2016
                                         :
                  Respondent             :
                                         :   Petition for Allowance of Appeal from
                                         :   the Published Opinion and Order of
            v.                           :   the Superior Court at No. 632 MDA
                                         :   2015, at 135 A.3d 1045 (Pa. Super.
                                         :   2016) entered on February 23, 2016,
MATTHEW WOODRUFF,                        :   affirming the Order of the Lackawanna
                                         :   County Court of Common Pleas at No.
                  Petitioner             :   CP-35-CR-0000872-2002 entered on
                                         :   March 6, 2015


                                    ORDER



PER CURIAM                                      DECIDED: September 25, 2017

      AND NOW, this 25th day of September, 2017, the Petition for Allowance of

Appeal is GRANTED and the decision of the Superior Court is REVERSED.          See

Commonwealth v. Muniz, __ A.3d __, 2017 WL 3173066 (Pa. July 19, 2017).